Citation Nr: 9928343	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
hip disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a left hip disability.  He filed a 
timely notice of disagreement and substantive appeal, 
perfecting this appeal.  

On his May 1997 VA Form 9, the veteran requested a personal 
hearing before a member of the Board.  However, he failed to 
report for his scheduled August 1999 hearing, and has 
provided neither an explanation for his absence nor a request 
for another hearing.  Thus, this failure to appear will be 
accepted by the Board as a withdrawal of his hearing request, 
and a remand for that purpose need not be issued at this 
time.  38 C.F.R. § 20.700 et seq. (1998).  


FINDINGS OF FACT

1.  In a January 1993 decision, the veteran's claim for 
service connection for a left hip disability was denied by 
the RO; in the absence of a timely appeal, this decision is 
final.  

2.  New and material evidence, consisting of medical opinion 
statements, has been submitted by the veteran.  

3.  The veteran has submitted a plausible claim for service 
connection for a left hip disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
left hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp 1999); 38 C.F.R. § 3.156 (1998).  

2.  The veteran has submitted a well grounded claim for 
service connection for a left hip disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen, based on new and material 
evidence, a claim for service connection for a left hip 
disability.  According to the veteran's contentions, he was 
involved in a motor vehicle accident during service in 
Vietnam in which he injured his left hip.  As a result of 
this in-service injury, he developed a chronic left hip 
disability which necessitated total left hip replacement 
surgery in July 1996.  This claim was originally denied by 
the RO in a January 1993 rating decision; the RO found no 
evidence that the veteran's in-service left hip injury 
resulted in his present chronic disability.  The veteran did 
not appeal this determination.  

In support of his application to reopen, the veteran has 
submitted additional evidence, including several medical 
opinion statements by his private orthopedic physician, Dr. 
C.M.J., M.D.  In an April 1997 letter to the Board, Dr. J. 
confirmed the veteran's July 1996 total hip replacement 
surgery, and stated it was "conceivable" that a history of 
severe trauma to the left hip could have resulted in the 
present disabilities of the joint, including severe 
osteoarthritis.  

The veteran was afforded a July 1999 VA orthopedic 
examination, and his claims folder was presented to the 
examining physician for review.  The physician examined the 
veteran, and confirmed, via X-ray, the previous diagnoses of 
degenerative joint disease and prosthesis of the left hip.  
He also discussed the etiology of the left hip disability.  
Regarding any nexus between the veteran's motor vehicle 
accident in Vietnam and the current disability, the examiner 
stated such was "certainly possible" but was "difficult to 
determine" at the present time based on the sparse 
information of record.  

The RO reviewed this evidence and found it was not new and 
material; thus, the veteran's claim for service connection 
for a left hip disability remained closed.  

Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for a 
left hip disability.  He has previously applied for, and was 
denied by the RO in January 1993, service connection for such 
a disability.  In the absence of a timely appeal, this RO 
decision is final, and may not be reconsidered.  The claim 
may only be reopened if new and material evidence is added to 
the record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).

In seeking to reopen his claim for service connection for a 
left hip disability, the veteran has submitted several 
medical statements from his private doctor, Dr. J.  For the 
purposes of considering whether this evidence is new and 
material, the credibility of this evidence is presumed, 
absent a finding that it is inherently false or incredible.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In an April 
1997 letter to the Board, Dr. J. confirmed the veteran's July 
1996 total hip replacement surgery, and stated it was 
"conceivable" that a history of severe trauma to the left 
hip could have resulted in the present disabilities of the 
joint, including severe osteoarthritis.  Also of record is a 
July 1999 VA examination report, in which the VA examiner 
stated a nexus between the veteran's in-service accident 
injury and his current left hip disability was "certainly 
possible" but was "difficult to determine" at the present 
time based on the sparse information of record.  This 
evidence is clearly new, because it was received subsequent 
to the prior final denial, and it is not cumulative or 
redundant of any other evidence of record.  Additionally, 
these statements are material, because they go right to the 
basis of the previous denial; i.e., a lack of medical 
evidence of a nexus between the veteran's motor vehicle 
accident in Vietnam and his current left hip disability.  As 
such, these medical opinion letters "bear directly and 
substantially on the specific matter under consideration," 
and are material within the meaning of 38 C.F.R. § 3.156 
(1998).  

In considering the materiality of the newly-presented 
evidence, it is conceded that both the private doctor's and 
the VA physician's opinions are less than conclusive in their 
language.  Nevertheless, cautionary language does not render 
these medical opinions ineffectual.  In order to meet the 
minimal threshold of materiality, the language used by the 
medical experts need only suggest a possible nexus, not a 
conclusive one.  See Mattern v. West, 12 Vet. App. 222, 226-
228 (1999).  In the present case, a finding that the language 
used in the doctors' opinion statements was conclusive enough 
to be material as defined by 38 C.F.R. § 3.156 does not 
necessarily also mean that service connection is therefore 
compelled; that issue requires separate adjudication.  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a left hip 
disability, and the 1993 RO decision is reopened.  It follows 
that the claim should be considered anew.  


II.  Well Groundedness

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran's service medical records establish the claimed jeep 
accident in service, and a written statement from the jeep's 
driver also confirms the veteran's account.  Next, the 
veteran has submitted the aforementioned statements from his 
private physician, Dr. C.M.J., M.D., which indicate a current 
disability and a possible connection to the in-service 
injury.  Thus, the veteran has submitted sufficient evidence 
of a well grounded claim for service connection for a left 
hip disability, and additional adjudication may be afforded 
him.  Winters, supra; Caluza v. Brown, 7 Vet. App. 498 
(1995).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
left hip disability is granted.  





REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
should be considered on the merits.  However, the Board may 
not address in its decision a question that had not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, this claim must be remanded to allow the 
RO to consider the issue of service connection for a left hip 
disability on the basis of all evidence of record, both old 
and new.  

In light of the above, this claim is remanded for additional 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  The RO should 
also ensure that all pertinent records of 
treatment are associated with the claims 
folder.

2.  After completion of all requested 
development, including a medical 
examination, if deemed necessary, the RO 
should review the veteran's claim for 
service connection for a left hip 
disability.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







